Exhibit 10.3

REVOLVING CREDIT NOTE

 

$10,000,000    Fargo, North Dakota    December 29, 2015

FOR VALUE RECEIVED, the undersigned, ABE SOUTH DAKOTA, LLC a Delaware limited
liability company (“Borrower”), hereby promises to pay to the order of AgCountry
Farm Credit Services, PCA (together with any subsequent holder hereof,
“Revolving Term Lender”) or its successors and assigns, at Post Office Box 6020,
1900 44th Street South, Fargo, North Dakota 58108, (a) on the Revolving Term
Facility Maturity Date (as defined in the Master Credit Agreement between
Borrower and Revolving Term Lender dated as of December 29, 2015 and the First
Supplement to the Master Credit Agreement (Revolving Term Facility) between
Borrower and Revolving Term Lender dated the same date (as the same may be
amended, restated, supplemented or otherwise modified from time to time),
collectively known as the “Credit Agreement”), the principal sum of Ten Million
and No/100 Dollars ($10,000,000.00) or so much of the unpaid principal amount of
the Revolving Term Facility (as defined in the Credit Agreement) as has been
advanced by Revolving Term Lender to Borrower pursuant to the Credit Agreement,
and (b) on each date specified in the Credit Agreement prior to the Revolving
Term Facility Maturity Date, the principal amount of the Revolving Loans payable
to Revolving Term Lender on such date as specified therein, in lawful money of
the United States of America in immediately available funds, and to pay interest
from the Closing Date on the unpaid principal amount thereof from time to time
outstanding, in like funds, at said office, at the rate or rates per annum and
payable on such dates as provided in the Credit Agreement. Borrower also
promises to pay Default Interest (as defined in the Credit Agreement), on
demand, on the terms and conditions set forth in the Credit Agreement. In
addition, should legal action or an attorney-at-law be utilized to collect any
amount due hereunder, Borrower further promises to pay all costs of collection,
including the reasonable attorneys’ fees of Revolving Term Lender.

All borrowings evidenced by this Revolving Credit Note and all payments and
prepayments of the principal hereof and the date thereof shall be recorded by
Revolving Term Lender in its internal records; provided, that the failure of
Revolving Term Lender to make such a notation or any error in such notation will
not affect the obligations of Borrower to make the payments of principal and
interest in accordance with the terms of this Revolving Credit Note and the
Credit Agreement.

This Revolving Credit Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, all upon the terms and conditions therein specified.

THIS REVOLVING CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NORTH DAKOTA AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA.

 

ABE SOUTH DAKOTA, LLC By:  

 

Name:   Richard R. Peterson Title:   President and Chief Executive Officer